DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KHULLAR, P.A.,
                                 Appellant,

                                     v.

                      CINDY A. GOLDSTEIN, P.A.,
                               Appellee.

                               No. 4D21-3253

                          [December 15, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. 21-2226 CONO.

   Divya Khullar of Khullar Law, PLLC, Tamarac, for appellant.

  Cindy A. Goldstein of Cindy A. Goldstein, P.A., Coral Springs, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.